Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2022 has been entered.
 	Claims 1-9 are currently under examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1)/(A)(2) as being anticipated by Saint Mare (US 2018/0334254).
Regarding Claim 1, Saint-Marc discloses a blended wing body (BWB) aircraft (Figs. 1-6; Para. [0009] regarding blended wing body aircraft) comprising; a 22, Fig. 5) configured to hold passengers during flight (para. [0007]plurality of rows of seats for passengers, Fig. 3); 
at least one cargo hold  (50, at see the space in the front of the aircraft for carrying any cargo(i.e. means carried goods on an aircraft), Fig. 4) located outboard of the main cabin (on either side of the aircraft fuselage see fig. 3); and 
at least one egress route  (see dotted line in Fig. 4 below) through a side cabin bulkhead aft of the at least one cargo hold (i.e. route aft of the cargo hold along the dotted line to the back of the aircraft), wherein at least a portion of the at least one egress route passes (Fig. 4, Fig. 3) forward a trailing edge of at least a wing and the at least one egress route does not penetrate a rear spar of the aircraft.

    PNG
    media_image1.png
    523
    789
    media_image1.png
    Greyscale


Regarding Claim 5, Saint-Marc discloses a blended wing body (BWB) aircraft (Figs. 1-6; Para. [0009] regarding blended wing body aircraft) comprising a second egress route (see dotted line in Fig. 4 above) through the side cabin bulkhead forward of the at least one cargo hold, wherein the second egress route does not penetrate a forward spar of the BWB aircraft (see Fig. 4 above).
Regarding Claim 8, Saint-Marc discloses a blended wing body (BWB) aircraft (Figs. 1-6; Para. [0009] regarding blended wing body aircraft)  wherein the at least one cargo hold has a height substantially no less than the main cabin (Fig. 3, Fig. 4).
Regarding Claim 9, Saint-Marc discloses a blended wing body (BWB) aircraft (Figs. 1-6; Para. [0009] regarding blended wing body aircraft)  comprising at least one wing (13, Fig. 3) having a Boston, MA 02116high wing geometry located substantially above a floor of the main cabin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the .filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Marc et al. (US 2018/0334254) in view of Gallant et al. (US 2014/0175215).
Regarding Claim 2, Saint-Marc discloses an aircraft wherein the at least one egress route comprises a door (68A, 68B; Fig. 3) between the main cabin (12, Fig. 3) and the at 50, Fig. 3). Gallant teaches a blended wing body (BWB) aircraft and a door (32a, 32b, para. [0046], Fig. 4) at a tunnel exit on an outer lower surface of the at least a wing of the BWB aircraft. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the aircraft of Saint-Marc with a door at a tunnel exit on an outer lower surface of the at least a wing as taught in Gallant in order to help load-unload cargo and passengers at the back of the aircraft and use the door during emergency evacuations of the aircraft.
Regarding Claim 6, Saint-Marc discloses the cargo hold is pressurized (Fig. 3, Fig. 4 shows the cargo hold and the main cabin are openly joined for air circulation, claim 10 also inherently expressed the passenger cabin is pressurized).
Regarding Claim 7, Saint-Marc discloses a blended wing body (BWB) aircraft (Figs. 1-6; Para. [0009] regarding blended wing body aircraft) wherein the BWB aircraft is a single deck BWB aircraft (as clearly shown in Fig.3 , Fig. 4 the BWB aircraft is single deck aircraft).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Marc et al. (US 2018/0334254) in view of Gallant et al. (US 2014/0175215) and in further view of Moore et al. (US 2019/0039712).
Regarding Claim 3, modified Saint-Marc discloses the BWB aircraft of claim 2.
Saint-Marc fails to explicitly disclose an aircraft wherein the second door, when opened for egress from the BWB aircraft, has an incline suitable for passenger travel.  
ramp, para. [0044) suitable for passenger travel.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the door of Saint-Marc and Gallant with the incline/ramp Moore in order to make a smooth loading and unloading of passenger and luggage to the aircraft. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saint-Marc et al. (US 2018/0334254) in view of Gallant et al. (US 2014/0175215) and in further view of Anger et al. (US 2010/02438814).
Regarding Claim 4, modified Saint-Marc discloses the BWB aircraft of claim 2.
Saint-Marc fails to explicitly disclose further comprising an inflatable slide proximate to the second door, wherein the inflatable slide is used to facilitate travel of passengers from the BWB aircraft.
Anger is in the art of emergency evacuation of a blended wing-body aircraft (Para. [0026]) and teaches further comprising an inflatable slide (on the bottom exit hatch 16 in addition an inflatable further slide that continues downwards the slide 2, Para. [0044]) proximate to a second door (bottom exit hatch 16, Fig. 3b), wherein the inflatable slide (an inflatable further slide that continues downwards the slide 2, Para. [0044]) is used to facilitate travel of passengers from a BWB aircraft (blended wing-body aircraft 20, Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Saint-Marc and Gallant with the inflatable slide taught in Anger for the purpose of Anger, Para. [0044]).

Response to Arguments
In light of the applicant’s amendment and remarks the previous drawing objection and the previous 35 USC 112 rejections has been withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642